DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-10, 12-16, and 18-19 are pending.
Claims 2, 8, 11, 17, and 20 are canceled.
Drawings
With respect to the drawings, Applicant has amended the specification to correct for missing reference characters. Therefore, the objections have been withdrawn. The amended specification has been entered.
Specification
With respect to the specification, Applicant has amended the specification to correct for minor informalities. Therefore, the objections have been withdrawn.
Claim Interpretation
With respect to claim interpretation, Applicant has clarified the term “processing circuitry” for claims 11, 13 and 14. Therefore, interpretation of the claims under 112(f) has been withdrawn.
New ground(s) of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 6-7, 9-10, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 2019/0087979 A1) in view of Xie et al. (CN 107547902 A, see attached machine translation).
Regarding claim 1, Mammou et al. teaches, a method for point cloud encoding, comprising (Para. 0011: a method includes receiving one or more encoded image frames comprising patch images for a plurality of patches of a compressed point cloud, wherein, for each patch, the one or more encoded image frames comprise: a patch image comprising a set of points of the patch projected onto a patch plane and a patch image comprising depth information for the set of points of the patch, wherein the depth information indicates depths of the points of the patch in a direction perpendicular to the patch plane. The method further includes decoding the one or more encoded image frames comprising the patch images; Figs. 2A-2D): 
receiving an occupancy map for a point cloud (Para. 0092: an encoder, such as encoder 200, may include an occupancy map compression module, such as occupancy map compression module 220… an encoder, such as encoder 200, converts a 3D point cloud into an image-based representation along with some meta data (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud; As seen in Fig. 2A, the occupancy map (i.e. occupancy map compression 220) is received from the point cloud (i.e. uncompressed point cloud information)), the occupancy map being indicative of a background portion and a foreground portion for a coding block in an image that is generated based on the 
Mammou et al. does not expressly disclose the following limitations: devaluating distortions in the background portion of the coding block during an optimization process that determines a coding option for the coding block, wherein the devaluating step comprises completely disregarding the distortions in the background portion of the coding block during the optimization process that determines the coding option for the coding block; and encoding the coding block according to the determined coding option.
However, Xie et al. in combination with Mammou et al. teaches, devaluating distortions in the background portion of the coding block during an optimization process that determines a coding option for the coding block, wherein the devaluating step comprises completely disregarding the distortions in the background portion of the coding block during the optimization process that determines the coding option for the coding block (Xie et al., As shown in the Abstract, an adaptive rate distortion  optimization method is disclosed for video coding; As shown in Para. 0033, the effect of the coding information of the background block is eliminated and an adaptive rate-distortion model of the foreground block is determined; As shown in Para. 0058, the elimination of the influence of the background block (i.e. completely disregarding of background distortions) in the estimation of the adaptive R- λ model of the foreground block and the background has a low bit rate (i.e. low weight or devaluating of 
and encoding the coding block according to the determined coding option (Para. 0057: a rate-distortion optimization method is determined for encoding the foreground block; Note: encoding of only the foreground is a selected coding option).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include devaluating distortions by completely disregarding distortions in the background portion of the coding block during optimization and determining a coding option for the coding block as taught by Xie et al. into the point cloud encoding of Mammou et al. in order to improve the coding efficiency of surveillance video and ensure the accuracy of the rate distortion model (Xie et al., Abstract).
Regarding claim 6, the combination of Mammou et al. and Xie et al. teaches the limitations as explained in claim 1 above. 
Mammou et al. in the combination further teaches, wherein the image is one of a plurality of geometry images (Para. 0331: geometry image frame 526 may indicate depths of points of a point cloud relative to a projection plane; As shown in Para. 0094, the patch images describe the geometry/texture of the point cloud at the patch location; As shown in Para. 0150, there are geometry images (i.e. multiple geometry images or a plurality of geometry images)).
Regarding claim 7, the combination of Mammou et al. and Xie et al. teaches the limitations as explained in claim 1 above. 
Mammou et al. in the combination further teaches, wherein the image is one of a plurality of texture images (Para. 0331: texture or attribute image frame 528 may represent respective attributes of the points of the point cloud projected on to the projection plane; As 
Regarding claim 9, the combination of Mammou et al. and Xie et al. teaches the limitations as explained in claim 1 above.
Mammou et al. in the combination further teaches, wherein the coding block corresponds to a coding tree unit (Para. 0377: each coded block or set of coded blocks can be identified as a PCCNAL unit; Para. 0379-0388 list examples of PCCNAL unit; Para. 0389: the above information could also be defined for sub-frames, e.g. slices, group of coding tree units (CTUs) or macro blocks, tiles, or groups of slices or tiles; Note: coding blocks are coding tree units (i.e. CTUs)).
Regarding claim 10, Mammou et al. teaches, an apparatus for point cloud encoding, comprising (Para. 0067: computer system that may implement an encoder or decoder; Figs. 2A and 2C show components of an encoder for encoding intra point cloud frames and inter point cloud frames, respectively; Figs. 2B and 2D show components of a decoder for decoding intra point cloud frames and inter point cloud frames, respectively): processing circuitry configured to (As seen in Fig. 16, the computer system 1600 includes multiple processors (i.e. processors 1610a, 1610b,…1610n))
receive an occupancy map for a point cloud (Para. 0092: an encoder, such as encoder 200, may include an occupancy map compression module, such as occupancy map compression module 220… an encoder, such as encoder 200, converts a 3D point cloud into an image-based representation along with some meta data (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud; As seen in Fig. 2A, 
Mammou et al. does not expressly disclose the following limitations: devaluate distortions in the background portion of the coding block during an optimization process that determines a coding option for the coding block; and encode the coding block according to the determined coding option, wherein the processing circuitry is further configured to completely disregard the distortions in the background potion of the coding block during the optimization process that determines the coding option for the coding block.
However, Xie et al. in combination with Mammou et al. teaches, devaluate distortions in the background portion of the coding block during an optimization process that determines a coding option for the coding block (Xie et al., As shown in Para. 0058, the elimination of the influence of the background block (i.e. completely disregarding of background distortions) in the estimation of the adaptive R- λ model of the foreground block and the background has a low bit rate (i.e. low weight or devaluating of distortions in the background; As shown in the Abstract, an adaptive rate distortion  optimization method is disclosed for video coding; Para. 0057: a rate-distortion optimization method is determined for encoding the foreground block; 
and encode the coding block according to the determined coding option, wherein the processing circuitry is further configured to completely disregard the distortions in the background potion of the coding block during the optimization process that determines the coding option for the coding block (Para. 0057: a rate-distortion optimization method is determined for encoding the foreground block; Note: encoding of only the foreground is a selected coding option; As shown in the Abstract, an adaptive rate distortion  optimization method is disclosed for video coding; As shown in Para. 0033, the effect of the coding information of the background block is eliminated and an adaptive rate-distortion model of the foreground block is determined; As shown in Para. 0058, the elimination of the influence of the background block (i.e. completely disregarding of background distortions) in the estimation of the adaptive R- λ model of the foreground block and the background has a low bit rate (i.e. low weight or devaluating of distortions in the background).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include devaluating distortions in the background, disregarding distortions in the background portion of the coding block during optimization, and determining a coding option for the coding block as taught by Xie et al. into the point cloud encoding of Mammou et al. in order to improve the coding efficiency of surveillance video and ensure the accuracy of the rate distortion model (Xie et al., Abstract).
Regarding claim 15, the combination of Mammou et al. and Xie et al. teaches the limitations as explained in claim 10 above. 
Mammou et al. in the combination further teaches, wherein the image is one of a 
Regarding claim 16, the combination of Mammou et al. and Xie et al. teaches the limitations as explained in claim 10 above. 
Mammou et al. in the combination further teaches, wherein the image is one of a plurality of texture images (Para. 0331: texture or attribute image frame 528 may represent respective attributes of the points of the point cloud projected on to the projection plane; As shown in Para. 0094, the patch images describe the geometry/texture of the point cloud at the patch location (i.e. multiple texture images or a plurality of texture images)).
Regarding claim 18, the combination of Mammou et al. and Xie et al. teaches the limitations as explained in claim 1 above.
Mammou et al. in the combination further teaches, wherein the coding block corresponds to a coding tree unit (Para. 0377: each coded block or set of coded blocks can be identified as a PCCNAL unit; Para. 0379-0388 list examples of PCCNAL unit; Para. 0389: the above information could also be defined for sub-frames, e.g. slices, group of coding tree units (CTUs) or macro blocks, tiles, or groups of slices or tiles; Note: coding blocks are coding tree units (i.e. CTUs)).
Regarding claim 19, Mammou et al. teaches, a non-transitory computer-readable medium storing instructions which when executed by a computer for point cloud encoding cause the computer to perform (Para. 0013: a non-transitory computer readable medium 
receiving an occupancy map for a point cloud (Para. 0092: an encoder, such as encoder 200, may include an occupancy map compression module, such as occupancy map compression module 220… an encoder, such as encoder 200, converts a 3D point cloud into an image-based representation along with some meta data (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud; As seen in Fig. 2A, the occupancy map (i.e. occupancy map compression 220) is received from the point cloud (i.e. uncompressed point cloud information)), the occupancy map being indicative of a background portion and a foreground portion for a coding block in an image that is generated based on the point cloud (As seen in Fig. 3B, the occupancy map describes padding information which includes a foreground portion (i.e. light areas) and a background portion (i.e. dark areas); Para. 0096: an occupancy map (e.g., binary information describing for each pixel or block of pixels); As seen in Fig. 2A, occupancy map compression 220 is generated from the uncompressed point cloud information 202; Fig. 12A shows the method for generating an occupancy map). 
Mammou et al. does not expressly disclose the following limitations: devaluating distortions in the background portion of the coding block during an optimization process that determines a coding option for the coding block, wherein the devaluating step comprises completely disregarding the distortions in the background portion of the coding block during the optimization process that determines the coding option for the coding block; and encoding the coding block according to the determined coding option.

and encoding the coding block according to the determined coding option (Para. 0057: a rate-distortion optimization method is determined for encoding the foreground block; Note: encoding of only the foreground is a selected coding option).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include devaluating distortions by completely disregarding distortions in the background portion of the coding block during optimization and determining a coding option for the coding block as taught by Xie et al. into the point cloud encoding of Mammou et al. in order to improve the coding efficiency of surveillance video and ensure the accuracy of the rate distortion model (Xie et al., Abstract).

Claims 3-5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 2019/0087979 A1) in view of Xie et al. (CN 107547902 A, see attached machine translation) and further in view of Nilsson et al. (US 2013/0044804 A1).
Regarding claim 3, the combination of Mammou et al. and Xie et al. teaches the limitations as explained in claim 1 above. 
The combination of Mammou et al. and Xie et al. does not expressly disclose the following limitation: further comprising: calculating a cost that is a function of distortions in the foreground portion, and a function of coding rates of the background portion and the foreground portion, but not a function of distortions in the background portion; and minimizing the cost to determine the coding option for the coding block.
However, Nilsson et al. in combination with Mammou et al. and Xie et al. teaches, further comprising: calculating a cost that is a function of distortions in the foreground portion, and a function of coding rates of the background portion and the foreground portion, but not a function of distortions in the background portion (Nilsson et al., Para. 0010: the rate-distortion performance of a video codec such as H.264 AVC depends to a large extent on the performance of the macroblock mode selection o. That is, the procedure of determining whether the macroblock is best encoded, in terms of rate-distortion trade-offs, using e.g. intra mode or inter mode. From a robustness perspective, intra coded macroblocks are beneficial since they stop temporal error propagation (assuming the use of constrained intra prediction, i.e. intra prediction from inter predicted macro blocks is prohibited). However, intra coded macroblocks are generally more expensive in terms of rate compared to inter coded macro blocks, and thus it is important to introduce intra coded macroblocks systematically such that the distortion (e.g. 
and minimizing the cost to determine the coding option for the coding block (Para. 0054: mode selection may involve optimizing (e.g. minimizing) a Lagrangian type function… where J represents the Lagrange function, D represents a measure of distortion (a function of mode o and macroblock m or macroblock sub-partition), R is the bitrate, and λ is a parameter defining a trade-off between distortion and rate; Para. 0010; Note: the coding option is the mode selection and the macroblocks (i.e. foreground) are the coding blocks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a cost that is a function of distortions and coding rates, and minimizing the cost to determine the coding option as taught by Nilsson et al. into the combined encoding of Mammou et al. and Xie et al. in order to minimize distortion and improve encoding quality (Nilsson et al., Para. 0011-0012).
Regarding claim 4, the combination of Mammou et al. and Xie et al., and Nilsson et al. 
Nilsson et al. in the combination further teaches, wherein the calculating step comprises including a distortion of a particular sub-block of the coding block in the cost, when the particular sub-block includes at least one pixel in the foreground portion of the coding block (Para. 0003: each macroblock is sub-divided into blocks or sub blocks (b ), each block or sub-block comprising multiple pixels; Para. 0010: the rate-distortion performance of a video codec such as H.264 AVC depends to a large extent on the performance of the macroblock mode selection o. That is, the procedure of determining whether the macroblock is best encoded, in terms of rate-distortion trade-offs, using e.g. intra mode or inter mode. From a robustness perspective, intra coded macroblocks are beneficial since they stop temporal error propagation (assuming the use of constrained intra prediction, i.e. intra prediction from inter predicted macro blocks is prohibited). However, intra coded macroblocks are generally more expensive in terms of rate compared to inter coded macro blocks, and thus it is important to introduce intra coded macroblocks systematically such that the distortion (e.g. average distortion) at the decoder is minimized given a certain bit budget and channel condition; Para. 0093: the distortion map is split into only two portions, e.g. one for the foreground of an image (where more motion typically occurs) and one for the background (where little motion is likely to occur), with one encoding mode selection being made for the foreground and another for the background; Para. 0021; Para. 0027; Note: error propagation is a function of distortion and the cost depends on the error propagation. The macroblocks are the foreground and background portions; As shown in Para. 0011, equation (1), cost (J) is related to distortion (D) and coding rate (R) (i.e. cost is a function of distortions and coding rates)).
Regarding claim 5, the combination of Mammou et al. and Xie et al., and Nilsson et al. teaches the limitation s as explained in claim 3 above. 
Nilsson et al. in the combination further teaches, wherein the calculating step comprises disregarding a distortion of a particular sub-block of the coding block in the cost, when no pixel of the particular sub-block is in the foreground portion (Para. 0003: each macroblock is sub-divided into blocks or sub blocks (b), each block or sub-block comprising multiple pixels; Para. 0010: the rate-distortion performance of a video codec such as H.264 AVC depends to a large extent on the performance of the macroblock mode selection o. That is, the procedure of determining whether the macroblock is best encoded, in terms of rate-distortion trade-offs, using e.g. intra mode or inter mode. From a robustness perspective, intra coded macroblocks are beneficial since they stop temporal error propagation (assuming the use of constrained intra prediction, i.e. intra prediction from inter predicted macro blocks is prohibited). However, intra coded macroblocks are generally more expensive in terms of rate compared to inter coded macro blocks, and thus it is important to introduce intra coded macroblocks systematically such that the distortion (e.g. average distortion) at the decoder is minimized given a certain bit budget and channel condition; Para. 0093: the distortion map is split into only two portions, e.g. one for the foreground of an image (where more motion typically occurs) and one for the background (where little motion is likely to occur), with one encoding mode selection being made for the foreground and another for the background; Para. 0096: different modes could be applied to different regions of the video image, for example a different mode for foreground and background; Note: error propagation is a function of distortion and the cost depends on the error propagation. The macroblocks are the foreground 
Regarding claim 12, the combination of Mammou et al. and Xie et al. teaches the limitations as explained in claim 10 above. 
The combination of Mammou et al. and Xie et al. does not expressly disclose the following limitation: wherein the processing circuitry is further configured to: calculate a cost that is a function of distortions in the foreground portion, and a function of coding rates of the background portion and the foreground portion, but not a function of distortions in the background portion; and minimize the cost to determine the coding option for the coding block.
However, Nilsson et al. in combination with Mammou et al. and Xie et al. teaches, wherein the processing circuitry is further configured to: calculate a cost that is a function of distortions in the foreground portion, and a function of coding rates of the background portion and the foreground portion, but not a function of distortions in the background portion (Nilsson et al., As shown in Para. 0049, there is a processing apparatus; Para. 0010: the rate-distortion performance of a video codec such as H.264 AVC depends to a large extent on the performance of the macroblock mode selection o. That is, the procedure of determining whether the macroblock is best encoded, in terms of rate-distortion trade-offs, using e.g. intra mode or inter mode. From a robustness perspective, intra coded macroblocks are beneficial since they stop temporal error propagation (assuming the use of constrained intra prediction, i.e. intra prediction from inter predicted macro blocks is prohibited). However, intra coded macroblocks 
and minimize the cost to determine the coding option for the coding block (Para. 0054: mode selection may involve optimizing (e.g. minimizing) a Lagrangian type function… where J represents the Lagrange function, D represents a measure of distortion (a function of mode o and macroblock m or macroblock sub-partition), R is the bitrate, and λ is a parameter defining a trade-off between distortion and rate; Para. 0010; Note: the coding option is the mode selection and the macroblocks (i.e. foreground) are the coding blocks).
Regarding claim 13, the combination of Mammou et al. and Xie et al. teaches the limitations as explained in claim 12 above. 
Nilsson et al. in the combination further teaches, wherein the processing circuitry is further configured to: include a distortion of a particular sub-block of the coding block in the 
Regarding claim 14, the combination of Mammou et al. and Xie et al. teaches the limitations as explained in claim 12 above. 
.
Response to Arguments
Applicant’s arguments filed on 10/14/2021 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection. The amendment to independent claims 1, 10 and 19 have changed the scope of the claims originally filed. The amended limitation in claim 1 is as follows: “devaluating distortions in the background portion of the coding block during an optimization process that determines a coding option for the coding block, wherein the devaluating step comprises completely disregarding the distortions in the background portion of the coding block during the optimization process that determines the coding option for the coding block.” Claim 2 originally filed did not state “completely” disregarding the distortions and did not specifically link the devaluating with “completely disregarding the distortions.” Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mammou et al. (US 2019/0087979 A1) in combination with Xie et al. (CN 107547902 A, see attached machine translation) for independent claims 1, 10, and 19.
All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al. (US 2004/0240742 A1) teaches an image coding device, image coding method, and image processing device. 
“Adaptive λ estimation in Lagrangian rate-distortion optimization for video coding” by Chen et al. teaches, cost (J) as a function of distortion and rate (Pg. 1, Introduction, first paragraph).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664